Title: To John Adams from United States House of Representatives, 3 March 1791
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					March 3, 1791
				
				 The Speaker of the House of Representatives having signed an enrolled resolve, I am directed to bring it to the Senate for the signature of the Vice President.The President of the United States has notified the House of Representatives that he has this day approved and signed several acts which originated in that House; a list of which I am directed to bring to the Senate.
				
					
				
				
			